DETAILED ACTION
This Office Action is in response to the amendment filed on 08/08/2022 and the Supplemental amendment filed on 08/25/2022.
The Supplemental amendment filed on 08/25/2022 is hereby ENTERED.
Claims 1, 3-18, 20 are pending in the case.  Claims 1, 12 and 17 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 09/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9851872, 9851869 and 8935619 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-18, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 12 and 17 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Lueckhoff et al. (US 20050132298 A1) discloses a method, a system for displaying on a user's display device at least a portion of a chat session between the user and a participating party. In this implementation, the method includes displaying information in a work area of the display device. The information relates to an interactive session between the user and the participating party, and the information displayed in the work area is switchable between a chat session window and an alternative window. The method further comprises displaying at least a portion of a chat session in a reserved area of the display device. The reserved area is located in proximity to the work area such that the reserved area is noticeable to the user when the user is working in the work area. Also, the reserved area displays at least a portion of the chat session when the work area displays the alternative window.
Angel et al. (US 2002/0133392 A1) discloses a method and system for implementing at least partially automated customer relationship management (CRM) distributed across various enterprises or entities. In one example, such entities may include an anchor or affinity enterprise vending a "whole product" to consumers, and various secondary or tenant enterprises vending components of the whole product. In another example, such entities may also include a reseller or other value-adder as the affinity enterprise, and the product manufacturer as the secondary enterprise. By providing a distributed CRM content provider, documentation or other content can be substantially independently created, managed, and/or updated by the particular entity most capable of doing so. In one example, autocontextualization of documents and/or user-provider dialog to concepts allows efficient and inexpensive content management. In one example, in addition to dialog-driven concept-organized content providers, other content providers include, among other things, web site documents or services, text search engines, discussion threads, and/or escalation to (or de-escalation from) an interface for interacting with a human customer service representative over a computer network or at the enterprise's CRM call center. 
Melton et al. (US 20070220441 A1) discloses a method and system for displaying a slider content area including a history of previously viewed web pages displayed graphically within the window. The history of user's previously viewed web pages is displayed graphically within the window.

However, Lueckhoff et al., Angel et al. and Melton et al. fail to clearly teach or fairly suggest the combination of following limitations: 
the generated chat client includes a slider content area configured to be displayed in response to a trigger event; 
determining, by the processor, that the trigger event has occurred by monitoring a context of a chat session established between the user device and an agent console via the generated chat client, 
wherein the chat session includes click stream data generated from click inputs to controls displayed in a chat area of the chat client at the user device and commands from an agent console, and 
wherein the context of the chat session is determined based on the click stream data generated from the click inputs to the controls displayed in the chat area of the chat client; 
 in response to determining that the trigger event has occurred based on a monitored context of the chat session: 
selecting, based on the monitored context of the chat session, a form for display in the slider content area, wherein the form is configured to receive inputs at the user device and to display additional information required to continue or conclude the chat session; and
automatically causing the slider content area to be displayed including the form;  
receiving inputs to the form at the user device; and 
continuing or concluding the chat session based at least in part on the inputs to the form at the user device. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179